Citation Nr: 0303604	
Decision Date: 03/03/03    Archive Date: 03/18/03

DOCKET NO.  97-10 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran served on active duty from February 1966 to 
August 1974.  The service department records also reflect 
that he was absent without leave (AWOL) from May 21, 1966, to 
June 29, 1966; on July 26, 1966; from October 30, 1966, to 
January 5, 1967; on February 8, 1967; and from May 25, 1967, 
to May 25, 1967, to May 27, 1973.  The appellant is the 
surviving spouse of the veteran who died on November [redacted], 
1995.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from adverse determinations rendered since 
February 1996 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado.  These 
determinations denied the appellant entitlement to service 
connection for the cause of the veteran's death and 
adjudicated a formal line of duty determination, which was 
unfavorable to the appellant's claim.  

This case was previously before the Board and in March 1999 
it was remanded to the RO for further development.  The case 
has since been returned to the Board and is now ready for 
appellate review.  


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate her claim and obtained all identified 
relevant evidence necessary for disposition of the appeal.  

2.  The veteran was AWOL from service on numerous occasions 
to include a period extending from May 25, 1967, to May 27, 
1973, during which he suffered an acute inferior myocardial 
infarction without any prior history of cardiac disease.  

3.  The cause of the veteran's death in November 1995 
according to the death certificate was probable cardiac 
arrest due to or as a consequence of severe coronary artery 
disease, ischemic cardiomyopathy due to or as a consequence 
of severe biventricular heart failure and sick sinus 
syndrome; at the time of death service connection was not in 
effect for any disability.  

4.  The disease processes implicated in the veteran's death 
are not demonstrated by competent medical evidence and 
service administrative records to have had their onset in the 
veteran's line of duty.  


CONCLUSION OF LAW

The veteran's death was not caused by disease or injury 
incurred in the line of duty and service connection for the 
cause of death is not established.  38 U.S.C.A. §§ 105, 110, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.1(m), 3.301, 3.312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA of 2000).

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if 
there's no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a) (West Supp. 2001); 38 C.F.R. §§ 3.102, 3.159(c)-(d) 
(2002).  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which part, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 38 C.F.R. § 3.159(b) (2002).  

The record reflects that the appellant has received the 
degree of notice, which is contemplated by law.  
Specifically, VA provided the appellant and her 
representative copies of the appealed rating decision, a 
statement of the case, a Board Remand, and a supplemental 
statement of the case, as well as correspondence in 
September 2002, which provide notice of the law and governing 
regulations, the evidence needed to support a claim of 
entitlement to service connection for the cause of the 
veteran's death and the reasons for the determinations made 
regarding the appellant's claim.  By way of the 
aforementioned documents, the appellant and her 
representative were specifically notified of the cumulative 
evidence already having been previously provided to VA, or 
obtained on the appellant's behalf.  Indeed, while the 
Board's March 1999 Remand has no adjudicatory authority, this 
document served to inform the appellant that the Board was 
undertaking additional development and, in effect, notified 
the appellant of the evidence that VA was seeking to obtain, 
and the information and evidence that she was expected to 
provide for purposes of completing such development efforts.  
Furthermore, she was informed by the September 2002 
correspondence of what information and evidence was needed 
from her to substantiate her claim, apprised of the evidence 
VA would attempt to obtain on her behalf, and notified that 
she was still responsible for providing the evidence in 
support of her claim.  In addition, the record discloses that 
the VA has also met its duty to assist the appellant in 
obtaining evidence necessary to substantiate her claim.  Most 
notably copies of the veteran's service medical records, 
service administrative records and available records of 
treatment of treatment provided to the veteran during his 
lifetime by private sources have been obtained and associated 
with the claims file.  Pertinent medical opinion relevant to 
the contentions made by the appellant has also been obtained 
by the RO.  There is no identified evidence that has not been 
accounted for and the appellant's representative has been 
given the opportunity to submit written argument.  Therefore, 
under the circumstances, VA has satisfied both the duty to 
notify and assist the appellant in this case and adjudication 
of this appeal at this juncture poses no risk of prejudice to 
the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  

II.  Service Connection for the Cause of the Veteran's Death

Factual Background

The veteran's death certificate indicates that the veteran 
died on November [redacted], 1995, at the age of 49 years.  His 
immediate cause of death according to the death certificate 
was probable cardiac arrest due to or the consequence of 
severe coronary artery disease, ischemic cardiomyopathy due 
to or as a consequence of severe biventricular heart failure 
and sick sinus syndrome.  No autopsy was performed.  At the 
time of death service connection was not in effect for any 
disability.  Consequently the veteran was not and could not 
have been rated totally disabled by reason of service-
connected disability continuously for the 10 year period 
preceding his death as required by 38 U.S.C.A. § 1318 (2002).  
Accordingly, the only legal basis for granting the benefits 
sought in this appeal requires a finding that the veteran 
died from a service-connected disability.  38 U.S.C.A. 
§ 1310(a).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the veteran's death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  The appellant contends that the veteran's 
heart disorder had its initial onset during the veteran's 
service and prior to his periods of AWOL.  In this regard she 
asserts that he demonstrated symptoms of hypertension prior 
to his unauthorized absences.  

The service medical records disclose that when the veteran 
was examined in February 1966 for the purpose of induction in 
service there were no abnormalities of the chest or heart.  
His blood pressure was 115/80.  The service department 
records indicate, as noted previously, that the veteran 
committed numerous infractions of AWOL beginning in July 1966 
with the longest period dated from May 1967 to May 1973.  The 
service medical records do not disclose any reports of 
treatment prior to any of the veteran's departures on AWOL.  

When the veteran was seen at a medical facility in June 1973 
subsequent to his AWOL status in May 1973 the veteran 
reported that three years earlier he had experienced a single 
episode of precordial and left arm pain while running and 
that in the last two years he had been hospitalized at 
private medical facilities four times with a diagnosis of a 
"heart attack".  While hospitalized in June 1973 the veteran 
was clinically and diagnostically evaluated and found 
electrocardiographically to have evidence consistent with an 
antecedent diaphragmatic myocardial infarction.  

In view of the above findings the veteran was air evacuated 
to the Fitzsimmons Army Hospital for cardiac catheterization.  
On admission to this facility it was recorded as clinical 
history that the veteran had no prior history of cardiac 
disease until two years ago when he developed the onset of 
substernal constricting chest pain during a family argument.  
He was admitted to a private medical facility at that time 
and a diagnosis of acute inferior myocardial infarction was 
reportedly made and confirmed by diagnostic testing to 
include electrocardiogram and cardiac enzymes.  It was 
recorded that since that time the veteran has had three to 
four subsequent admissions to various hospitals for chest 
pain but that it was unclear from the record if any of these 
were myocardial infarctions.  Following further evaluation 
and testing the veteran was assessed by physicians at 
Fitzsimmons to have unequivocally sustained an antecedent 
inferior myocardial infarction with presently normal coronary 
arteries.  It was postulated that in the view of this that 
the etiology of his infarct probably was due to coronary 
embolization or to spasm of the vessel.  Ischemic heart 
disease was the diagnosis and it was stated that the disease 
was not incurred in the line of duty but was due to the 
veteran's own misconduct.  It was further noted that the 
veteran was asymptomatic at the present time and required no 
medication, physical or geographic restrictions.  Open-heart 
surgery with exploration of the left ventricle in the 
immediate future however was recommended.  In October 1973 
the veteran was found medically unfit for further military 
service by a medical evaluation board.  

The veteran underwent cardiac surgery for removal of part of 
his heart muscle (an atonic segment) and thrombus in 
December 1973 and thereafter underwent a term of confinement 
at Fort Leavenworth, Kansas.  

After service VA hospitalized the veteran in April 1977 with 
clinical evidence as well as laboratory findings consistent 
with a second acute myocardial infarction.  He was treated as 
an uncomplicated myocardial infarction kept in the intensive 
care unit for several days after the admission and then 
transferred to the ward where he reportedly did extremely 
well.  He was rehospitalized by VA beginning in July 1982 for 
a left subclavian thrombosis and by a private medical 
facility, St. Joseph Hospital, in April 1993 for a left 
kidney rupture consistent with a renal infarct or carcinoma.  
He was noted at that time to have a history of substance 
abuse and hypercoagulable state, congestive heart failure and 
cardiomyopathy.  

In March 2000 the RO obtained a medical opinion from a VA 
physician identified as a cardiology consultant as to the 
initial manifestations and date of onset of the veteran's 
fatal heart disease.  The physician reported that he had 
reviewed the veteran's entire claims file including the 
veteran's service medical records and noted that there was no 
reference of chest pains, high blood pressure, diabetes, 
hyperlipidemia, or any risk factors relative to coronary 
artery disease in any of the available medical records until 
1973.  He noted that in 1973 reference was made to the 
veteran's history of having had a myocardial infarction in 
1971 approximately four years after he was reported to have 
been absent without leave.  The physician noted that he had 
reviewed the entirety of the claims file including all 
medical records and did not find a single blood pressure 
entry, which is consistent with the diagnosis of hypertensive 
vascular disease.  He further noted that in 1990 when the 
veteran was hospitalized at St. Joseph Hospital he gave a 
history of drinking a six pack/day and four to five shots of 
whiskey which he reported that he had done for the last 20 
years.  It was noted that blood pressure at that time was 
recorded as 110/78.  He said that in reviewing the record it 
was apparent that the veteran had a myocardial infarction.  
He said that this was confirmed not only by private medical 
records but also by electrocardiograms the earliest of which 
is dated April 1973.  He observed that there was clear-cut 
evidence for inferior myocardial infarction on this 
electrocardiogram which appears to be remote and by the 
veteran's history would have been approximately two years old 
at that time.  He further observed that the medical records 
also showed further problems of a cardiac nature to include 
interruption of two of the three major fascicles (electrical 
circuitry) of the heart.  He noted that catheterization 
report as well as the discharge summary from the Fitzsimmons 
Hospital describe a mass lesion in the left ventricle which 
was in the physician's opinion the reason for his having had 
open heart surgery in 1973.  The reviewing VA physician 
considered the entire clinical history of the veteran and 
stated that it was likely that the veteran's drug abuse to 
include the use of cocaine and alcohol ingestion most likely 
was responsible for his cardiomyopathy.  In any event he 
stated that he believed that the veteran had his first 
symptoms of any form of heart disease in 1971 and that it was 
most likely at that time due to the use of an illicit drug.  
He added that he did not find any evidence in reviewing the 
case that hypertension was present and could reasonably be 
assumed to be the approximate cause of any of the veteran's 
cardiovascular manifestations.  He concluded that the veteran 
had sudden cardiac death likely due to ventricular 
tachycardia/ventricular fibrillation occurring in the context 
of congestive heart failure secondary to cardiomyopathy, 
likely secondary to chronic alcohol ingestion.  

Analysis

Applicable law provides that service connection will be 
granted if it is shown that a particular disease or injury 
resulting in disability was incurred in or aggravated in the 
line of duty.  See 38 U.S.C.A. § 1110.  Further, the death of 
a veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disease was either the principal or contributing cause of 
death.  38 C.F.R. § 3.312.  

"In line of duty" means an injury or disease incurred or 
aggravated during active service unless the result of the 
veteran's own misconduct or for claims filed after 
October 31, 1990, was the result of his or her abuse of 
alcohol or drugs; and requirements as to line of duty are not 
met if among other things at the time the injury was suffered 
or disease contracted the veteran was absent without leave, 
which materially interfered with the performance of military 
duty.  38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m).  For 
clarification purposes the Board notes that in a VA 
administrative decision in October 1996 it was determined 
that the veteran's heart disease began in 1971 while he was 
AWOL from his unit and, thus, not in the line of duty.  

In this case the service medical records reflect that the 
veteran was hospitalized and evaluated for heart disease in 
June 1973 by service physicians shortly after returning to 
the military after being AWOL for almost six years.  These 
physicians noted that the veteran was treated for a serious 
myocardial infarction while AWOL.  Prior to his extended AWOL 
service medical records were negative for any findings and or 
diagnosis of cardiopathy of any kind to include hypertension.  
While the appellant has argued in her most recent statement 
that the veteran had a heart condition that preceded his 
myocardial infarction while in AWOL status, this is not shown 
by the objective evidence of record.  In making her assertion 
the appellant has made reference to the VA opinion in 
March 2000 noting that a myocardial infarction shown by 
electrocardiograph dated as early as April 1973 provided 
clear-cut evidence of an inferior myocardial infarction 
"which electrocardiographically appears to be remote and by 
the patient's (veteran's) history would have been 
approximately two years old at that time."  She has wrongly 
construed this to indicate that the veteran experienced a 
myocardial infarction at the age of two years.  

In any event, the contemporaneous evidence reflects that the 
veteran was AWOL between May 25, 1967, and May 27, 1973, and 
during that time developed the initial onset of a heart 
condition.  When he returned to active duty he was 
immediately hospitalized and evaluated.  Service department 
physicians diagnosed him as suffering from ischemic heart 
disease manifested by an antecedent inferior myocardial 
infarction that had occurred during his period of AWOL.  Such 
disease was noted at that time by his treating physicians to 
not have been incurred during the line of duty.  A VA 
physician who extensively reviewed the veteran's clinical 
history has essentially agreed with the findings stating that 
the veteran had his "first symptoms of any form of heart 
disease in 1971".  Accordingly, heart disease did not have 
its inception in the veteran's line of duty, as that term is 
defined, and as such, service connection cannot be 
established for that disease.  38 U.S.C.A. §§ 105, 110; 
38 C.F.R. § 3.1(m).  Consequently, as the evidence does not 
show that the conditions implicated in the veteran's death 
were incurred in or aggravated by service, service connection 
for the cause of the veteran's death is unwarranted.

As the preponderance of the evidence is against the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



		
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

